DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Weatherford Youtube video: “How to Choose the Right Centralizer for Your Well” (hereafter Weatherford) in view of Kiess et al. (US 2017/0009536A1) (hereafter Kiess) and Nutley (US 2011/0290474A1).
With respect to claim 1, Weatherford teaches a method of manufacturing both rigid and bow spring centralizers having a plurality of blades comprising: welding the plurality of blades to a tubular body (video at 0:50 and 3:50).
With respect to claim 1, Weatherford does not teach cutting the plurality of blades from a metal sheet; and hardening the plurality of blades using a heat treatment process.  
However, Kiess teaches cutting a plurality of blades (bow springs) from a metal sheet (paragraphs 4, 6, 10, and 32); and heat treating the centralizer during or at the end of the process (paragraph 32). 
 Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the cutting process of Kiess in the process of Weatherford in order to precisely form blades of the desired shape.  
While, Nutley teaches heat treating to adjust the hardness of the material used to form the centralizer (paragraph 33).
Thus, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the heat treating process of Nutley in the collective process of Weatherford and Kiess in order to form blades of the desired hardness.
With respect to claims 2 and 8, Weatherford teaches wherein the plurality of blades comprise a hollow blade (video at 0:50). 
With respect to claim 3, Nutley specifically teaches that preferably, the method includes the step of heat treating and/or tempering the centraliser. The purpose of the heat treating step is to adjust the hardness of the material used to form the centraliser. Suitable heat treating techniques and parameters are known in the art (paragraph 33).  Tempering intrinsically increases the hardness.
With respect to claims 5 and 6, Weatherford teaches wherein welding the plurality of blades comprises forming a plurality of spaced apart weld seams to attach each blade to the tubular body and controlling a length of the plurality of spaced apart weld seams to attach each blade to the tubular body (video at 0:50 and 3:50). Note that the seam welding process of Weatherford would intrinsically control the collapse force.
With respect to claims 7 and 9, Kiess teaches wherein the plurality of blades comprise a steel alloy (plain carbon steel) material having a carbon equivalent content in a range from 0.2 to 0.6 (note that plain carbon steel intrinsically has a carbon range from 0.2 to 0.6) (paragraph 32). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherford, Kiess, and Nutley as applied to claims 1 and 3 above, and further in view of Saito et al. (JP-55-076021A) (hereafter Saito).
With respect to claim 4, Weatherford, Kiess, and Nutley do not teach wherein hardening the plurality of blades comprises using a second heat treatment to decrease the plurality of blades to a second hardness. 
However, Saito teaches performing stress-relieving annealing after tempering (abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the stress-relieving annealing after tempering taught by Saito after the tempering of Nutley in order to order to relieve stress and for a high-strength assembly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherford, Kiess, and Nutley as applied to claim 1 above, and further in view of JP 95-041338A (hereafter JP ‘338).
With respect to claim 10, Weatherford, Kiess, and Nutley do not teach mechanically forming the cut metal sheet into a hollow blade.  However, JP ‘338 teaches mechanically forming the cut metal sheet into a hollow blade (title; and abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the mechanical forming of JP ‘338 in the collective process of Weatherford, Kiess, and Nutley in order to form accurately form a blade of the desired shape.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherford, Kiess, and Nutley as applied to claim 1 above, and further in view of Buytaert et al. (US 2014/0096888A1) (hereafter Buytaert).
With respect to claim 11, Weatherford, Kiess, and Nutley do not teach cutting the tubular body is cut from a second metal sheet and rolling the cut second metal sheet into a tubular shape.  However, Buytaert teaches cutting the tubular body is cut from a second metal sheet and rolling the cut second metal sheet into a tubular shape (figures).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the roll forming of Buytaert in the collective process of Weatherford, Kiess, and Nutley in order to accurately form the tube of Wheeler in the desired shape.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherford, Kiess, Nutley, and Saito as applied to claims 1 and 3-4 above, and further in view of Kirk et al. (US 6,845,816B2) (hereafter Kirk).
With respect to claim 17, Weatherford, Kiess, Nutley, and Saito do not explicitly teach the plurality of blades are heated to a temperature between 760°C and 930°C during the first heat treatment.  However, Kirk teaches tempering a centralizer by heating between 760°C and 930°C (column 1, lines39-49; and column 4, lines 30-48 and 61-65).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the tempering temperatures of Kirk in the collective process of Weatherford, Kiess, Nutley, and Saito in order to obtain the desired microstructure and hardness.

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherford, Kiess, Nutley, Saito, and Kirk as applied to claims 1, 3-4 and 17 above, and further in view of CN101474713A (hereafter CN ‘713).

With respect to claim 18, Weatherford, Kiess, Nutley, Saito, and Kirk do not teach wherein the plurality of blades are heated to a temperature between 350°C and 420°C during the second heat treatment.  However, CN ‘713 teaches stress relieving welds on steel at 390-410°C (machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the stess relieving temperatures of CN ‘713 for the stress relieving of Saito in order to ensure that the welds are properly stress relieved.
With respect to claim 19, Kirk teaches quenching after tempering (column 1, lines39-49; and column 4, lines 30-48 and 61-65). 
 At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the quenching after tempering as taught by Kirk in order to obtain the desired microstructure. 
With respect to claim 20, Weatherford teaches wherein welding the plurality of blades comprises forming a plurality of spaced apart weld seams to attach each blade to the tubular body (video at 0:50 and 3:50). 
With respect to claim 21, Kiess teaches wherein the plurality of blades comprise a steel alloy (plain carbon steel) material having a carbon equivalent content in a range from 0.2 to 0.6 (note that plain carbon steel intrinsically has a carbon range from 0.2 to 0.6) (paragraph 32). 

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Weatherford Youtube video: “How to Choose the Right Centralizer for Your Well” (hereafter Weatherford) in view of Kiess et al. (US 2017/0009536A1) (hereafter Kiess), Nutley (US 2011/0290474A1), and Saito et al. (JP-55-076021A) (hereafter Saito).
With respect to claim 22, Weatherford teaches a method of manufacturing both rigid and bow spring centralizers having a plurality of blades comprising: welding the plurality of blades to a tubular body (video at 0:50 and 3:50).
With respect to claim 22, Weatherford does not teach cutting the plurality of blades from a metal sheet; using a first heat treatment process to increase a hardness of the plurality of blades; and using a second heat treatment process to decrease the hardness resulting from the first heat treatment process.  
However, Kiess teaches cutting a plurality of blades (bow springs) from a metal sheet (paragraphs 4, 6, 10, and 32); and heat treating the centralizer during or at the end of the process (paragraph 32). 
 Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the cutting process of Kiess in the process of Weatherford in order to precisely form blades of the desired shape.  
While, Nutley specifically teaches that preferably, the method includes the step of heat treating and/or tempering the centraliser. The purpose of the heat treating step is to adjust the hardness of the material used to form the centraliser. Suitable heat treating techniques and parameters are known in the art (paragraph 33).  Tempering intrinsically increases the hardness.
Thus, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the heat treating process of Nutley in the collective process of Weatherford and Kiess in order to form blades of the desired hardness.
In addition, Saito teaches performing stress-relieving annealing after tempering (abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the stress-relieving annealing after tempering taught by Saito after the tempering of Nutley in order to order to relieve stress and for a high-strength assembly.
With respect to claim 23, Weatherford teaches wherein the plurality of blades comprise a hollow blade (video at 0:50). 

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherford, Kiess, Nutley, and Saito as applied to claims 22-23 above, and further in view of Kirk et al. (US 6,845,816B2) (hereafter Kirk).
With respect to claim 24, Weatherford, Kiess, Nutley, and Saito do not explicitly teach quenching the plurality of blades after the first heat treatment process and prior to the second heat treatment process.  However, Kirk teaches quenching after tempering (column 1, lines39-49; and column 4, lines 30-48 and 61-65). 
 At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the quenching after tempering as taught by Kirk in order to obtain the desired microstructure. 
With respect to claim 25, Kirk teach wherein welding the plurality of blades comprises forming a plurality of spaced apart weld seams to attach each blade to the tubular body (video at 0:50 and 3:50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5/25/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/22/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735